—Order, Supreme Court, New York County (Ira Gammerman, J.), entered June 22, 2000, which granted plaintiffs application that her DES products liability action be tried jointly with several other DES products liability actions, so long as such actions were ready for trial as of Augúst 1, 2000, unanimously affirmed, with costs.
In view of the circumstance that plaintiffs action and the other DES actions with which it is to be jointly tried pursuant to the appealed order share common questions of law and fact, and that defendants failed to demonstrate that a joint trial of the subject DES actions would be prejudicial to them, joinder of the actions for trial constituted a proper exercise of Trial Term’s discretion (see, CPLR 602 [a]; Heck v Waldbaum’s Supermarkets, 134 AD2d 568; see also, Matter of New York County DES Litig. [Chernosky v Abbott Labs.], 195 AD2d 415, 416). Concur — Rosenberger, J. P., Nardelli, Ellerin, Lerner and Andrias, JJ.